

117 HR 4804 IH: Unlawful Gun Buyer Alert Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4804IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Cicilline (for himself, Mr. Carson, Mr. Connolly, Mr. Danny K. Davis of Illinois, Ms. Kelly of Illinois, Ms. Norton, Mr. Raskin, Mr. Takano, Mrs. Watson Coleman, Ms. Brownley, Mr. Neguse, Mr. Jones, Ms. Garcia of Texas, Mrs. Hayes, Ms. Escobar, and Mr. Soto) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the NICS Improvement Amendments Act of 2007 to provide notification to relevant law enforcement agencies in the event that a background check conducted by the National Instant Criminal Background Check System determines that a person may not receive a firearm, and for other purposes.1.Short titleThis Act may be cited as the Unlawful Gun Buyer Alert Act.2.Notification to law enforcement agencies of prohibited purchase or attempted purchase of a firearm(a)In generalTitle I of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40911–40917) is amended by adding at the end the following:108.Notification to law enforcement agencies of prohibited purchase or attempted purchase of a firearm(a)In generalIn the case of a background check conducted by the National Instant Criminal Background Check System pursuant to the request of a licensed importer, licensed manufacturer, or licensed dealer of firearms (as such terms are defined in section 921 of title 18, United States Code), which background check determines that the receipt of a firearm by a person would violate subsection (g) or (n) of section 922 of such title, including any such case in which the determination is made after 3 business days have elapsed since the licensee contacted the System and a firearm has been transferred to that person, the System shall notify the law enforcement agencies described in subsection (b) of this section.(b)Law enforcement agencies describedThe law enforcement agencies described in this subsection are the law enforcement agencies that have jurisdiction over the location from which the licensee contacted the system and the law enforcement agencies that have jurisdiction over the location of the residence of the person for which the background check was conducted, as follows:(1)The field office of the Federal Bureau of Investigation.(2)The local law enforcement agency.(3)The State law enforcement agency.(c)Report to the CongressWithin 1 year after the date of the enactment of this section, and annually thereafter, the Attorney General shall submit to the Congress a written report on the notifications provided under subsection (a) during the period covered by the report, including the number of the notifications, and such other relevant information as the Attorney General deems appropriate..(b)Clerical amendmentThe table of contents of such Act (34 U.S.C. 10101 note) is amended by inserting after the item relating to section 107 the following:108. Notification to law enforcement agencies of prohibited purchase or attempted purchase of a firearm..